Citation Nr: 1736011	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  14-38 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The case was certified to the Board by the RO in St. Petersburg, Florida.


FINDING OF FACT

In August 2017, the Veteran withdrew his appeal concerning entitlement to service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

In August 2017, the Veteran filed a request that his claim of entitlement to service connection for hypertension be withdrawn.  Therefore, there remains no allegation of errors of fact or law for appellate consideration with regards to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it must be dismissed.




ORDER

The appeal concerning a claim of entitlement to service connection for hypertension is dismissed.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


